[Cite as In re G.C., 2022-Ohio-633.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                         MIAMI COUNTY

 IN RE: G.C. & O.R.                               :
                                                  :
                                                  :   Appellate Case No. 2021-CA-26
                                                  :
                                                  :   Trial Court Case Nos. 22030175,
                                                  :   22030176
                                                  :
                                                  :   (Appeal from Common Pleas Court-
                                                  :   Juvenile Division)
                                                  :

                                            ...........

                                            OPINION

                               Rendered on the 4th day of March, 2022.

                                            ...........

AUTUMN H. WHITE, Atty. Reg. No. 0088672, Assistant Prosecuting Attorney, Miami
County Prosecutor’s Office, 201 West Main Street, Troy, Ohio 45373
      Attorney for Appellee, Miami County Child Protective Services

RICHARD L. KAPLAN, Atty. Reg. No. 0029406, P.O. Box 751192, Dayton, Ohio 45475
     Attorney for Appellant, Father

                                         .............

DONOVAN, J.
                                                                                          -2-




       {¶ 1} J.R. (Father) appeals from a judgment of the Court of Common Pleas of

Miami County, Juvenile Division, which granted permanent custody of his daughter, O.R.,

to Miami County Child Protective Services (CPS). Father filed a timely notice of appeal

on September 13, 2021.

       {¶ 2} The record establishes that on June 29, 2020, CPS filed a complaint alleging

that O.R. and her half-sibling, G.C., were dependent children pursuant to R.C.

2151.04(C).1 The complaint alleged that on June 26, 2020, Father was taking care of

G.C. and O.R. when he was arrested and taken into custody by the Piqua Police. The

police reported to CPS that Father had fired a gun several times within the home he

shared with the children and their mother (“Mother”). The report further stated that after

firing the gun inside the residence, Father removed the children from the home and laid

down in the grass outside. Bullet holes were observed inside the residence and through

the windows. The police believed that Father was under the influence of drugs and/or

alcohol. He was subsequently charged with two counts of child endangerment and one

count of improper use of a firearm while intoxicated. Mother was also arrested and taken

into custody for a recent probation violation.

       {¶ 3} Based upon Mother and Father’s conduct, the juvenile court granted CPS an

ex parte interim order of custody at a shelter care hearing on June 29, 2020.             An

adjudicatory hearing was held on July 23, 2020, at which the children were found to be

dependent pursuant to R.C. 2151.04(C) by agreement of all parties. On August 19,


1
  Father is not G.C.’s biological father. Therefore, in this appeal, Father only has standing
to raise issues that relate to the probate court’s custody determination with respect to
O.R.
                                                                                        -3-


2020, CPS was given temporary custody of G.C. and O.R. after a dispositional hearing.

       {¶ 4} On September 4, 2020, the juvenile court approved and adopted a case plan

for Father. The case plan outlined the services that would be available to Father to assist

him in remedying the issues that had resulted in the removal of the children from his home

so that the family could be reunited. Father’s case plan objectives included the following:

1) complete a drug and alcohol assessment; 2) participate in individual therapy if deemed

necessary through the completion of an assessment; 3) complete random drug screens

offered by involved agencies; 4) obtain and maintain suitable housing; 5) obtain and

maintain taxable employment; and 6) follow all rules of probation. Pursuant to the case

plan, Father was awarded supervised visitation with O.R. at CPS for one hour a week.

Father was also provided the opportunity to write letters and/or send cards to the children

while they were in the temporary custody of CPS.2

       {¶ 5} On April 8, 2021, CPS filed a motion to change its temporary custody to

permanent custody, citing Mother and Father’s lack of progress on their case plans and

their lack of contact with the children while the children were out of the home for

approximately ten months. On July 28, 2021, a hearing was held before a magistrate

regarding CPS’s motion for permanent custody. As relevant to Father, on August 17,

2021, the magistrate terminated Father’s parental rights to O.R. and granted permanent

custody of the child to CPS. Father did not file objections to the magistrate’s decision.

Thereafter, the juvenile court adopted the magistrate’s decision in its entirety.

       {¶ 6} It is from this judgment that Father now appeals.


2
 On January 4, 2021, Father was sentenced to a 14-month prison term in Miami C.P. No.
2020-CR-290 after pleading guilty to one count of discharging a firearm on or about a
prohibited premises, in violation of R.C. 2923.162(A)(3).
                                                                                             -4-


       {¶ 7} Because they are interrelated, Father’s first, second, and fifth assignments

of error will be discussed together as follows:

              M.B., O.R.’S MOTHER, COMMITTED FRAUD ON [FATHER] AND

       ON THE JUVENILE COMMON PLEAS COURT WHEN BOTH THE

       COURT, THROUGH CPS, AND [FATHER] WERE RELYING ON M.B. TO

       TRUTHFULLY         AND    COMPLETELY         NOTIFY     [FATHER]      OF    ALL

       COMMUNICATIONS WITH CPS. SHE DID NOT AND THUS DEPRIVED

       [FATHER] OF HIS RIGHT TO DUE PROCESS.

              THE     RELIANCE        ON     THE     FLAWED       COMMUNICATION

       DESCRIBED ABOVE LEAD [sic] TO A VIOLATION OF [FATHER’S] DUE

       PROCESS RIGHTS.

              [FATHER] UNEQUIVOCALLY REBUTTED THE PRESUMPTION

       OF ABANDONMENT. AS A CONSEQUENCE THE COURT ERRED TO

       THE PREJUDICE OF O.R. AND [FATHER] WHEN IT HELD [FATHER]

       ABANDONED HIS DAUGHTER O.R.

       {¶ 8} In these assignments, Father essentially contends that because Mother

committed a fraud upon the juvenile court and himself, he rebutted the presumption that

he abandoned O.R. Father also argues that Mother’s fraud against him deprived him of

his due process rights.

       {¶ 9} Initially, we note that because Father failed to file any objections to the

magistrate’s decision, we review his appeal under a plain error analysis.                Juv.R.

40(D)(3)(b)(iv) provides that “[e]xcept for a claim of plain error, a party shall not assign as

error on appeal the court's adoption of any factual finding or legal conclusion, whether or
                                                                                            -5-


not specifically designated as a finding of fact or conclusion of law under Juv.R.

40(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as required by

Juv.R. 40(D)(3)(b).” “The purpose behind the appellate waiver rule is to ensure that the

trial judge shall have an opportunity to correct any errors occurring in the trial judge's

court, the only exception being for plain error.” In re M.G. and C.G., 2d Dist. Miami No.

07-CA-6, 2007-Ohio-3589, ¶ 15. Thus, the failure to file objections waives the right to

appellate review and precludes relief in the absence of plain error. In re A.P., 2d Dist.

Montgomery No. 28023, 2019-Ohio-139, ¶ 10, citing In re Etter, 134 Ohio App.3d 484,

731 N.E.2d 694 (1st Dist.1998).

       {¶ 10} “ ‘[I]n appeals of civil cases, the plain error doctrine is not favored and may

be applied only in the extremely rare case involving exceptional circumstances where

error, to which no objection was made at the trial court, seriously affects the basic

fairness, integrity, or public reputation of the judicial process, thereby challenging the

legitimacy of the underlying judicial process itself.’ ” In re A.J.S., 2d Dist. Miami No. 2007-

CA-2, 2007-Ohio-3433, ¶ 16, quoting Goldfuss v. Davidson, 79 Ohio St.3d 116, 679

N.E.2d 1099 (1997), syllabus. Consequently, because Father failed to file objections to

the magistrate's decision, we review his claims only for plain error.

       {¶ 11} The United States Supreme Court has described parents’ interest in the

care, custody, and control of their children as “perhaps the oldest of the fundamental

liberty interests recognized by this Court.” Troxel v. Granville, 530 U.S. 57, 65, 120 S.Ct.

2054, 147 L.Ed.2d 49 (2000). This interest, however, is not absolute. “The state has

broad authority to intervene to protect children from abuse and neglect.” State ex rel.

Allen Cty. Children Servs. Bd. v. Mercer Cty. Common Pleas Court, Prob. Div., 150 Ohio
                                                                                         -6-


St.3d 230, 2016-Ohio-7382, 81 N.E.3d 380, ¶ 58 (O'Connor, C.J., dissenting).

       {¶ 12} R.C. 2151.414 sets forth a two-part analysis for courts to consider when

determining a motion for permanent custody to a public services agency. First, the trial

court must find by clear and convincing evidence that the child either (a) cannot or should

not be placed with the parent within a reasonable time; (b) is abandoned; (c) is orphaned

and no relatives are able to take permanent custody; or (d) has been in the temporary

custody of one or more public or private children services agency for 12 or more months

of a consecutive 22-month period. In re J.N., 2d Dist. Clark No. 2019-CA-82, 2020-Ohio-

4157, ¶ 26; R.C. 2151.414. If the first prong is met, the court must then determine

whether granting permanent custody is in the best interest of the child. Id.; R.C.

2151.414(B)(1).

       {¶ 13} Here, the juvenile court found by clear and convincing evidence that O.R.

could not be placed with Mother or Father within a reasonable period of time or should

not be placed with either parent, pursuant to R.C. 2151.414(E)(1); “following the

placement of [O.R.] outside of her home and notwithstanding reasonable case planning

and diligent efforts by the [CPS] to assist [Father] and [Mother] to remedy the problems

that initially caused [O.R.] to be placed outside of the home, [Father] and [Mother] have

failed continuously and repeatedly to substantially remedy the conditions causing [O.R.]

to be placed outside her home.” Magistrate’s Dec. p. 7-8.3

       {¶ 14} With respect to abandonment, the juvenile court also found by clear and

convincing evidence that:


3
 We note that Father does not argue in his brief that the juvenile court’s finding that O.R.
could not be placed with him within a reasonable period of time was not clearly and
convincingly supported by the record.
                                                                                         -7-


             [O.R.] * * * is an abandoned child pursuant to ORC 2151.011(C) in

      that her parents have failed to visit or maintain contact with her for more

      than ninety days. [Mother] and [Father] have not visited or maintained

      contact with [O.R.] since September 29, 2020. Though [Father] is currently

      incarcerated, his sentence did not begin until January 4, 2021. Therefore,

      he had gone more than 90 days without visiting or contacting [O.R.] prior to

      incarceration. Re-establishing contact after his release would not negate

      this finding of abandonment, and the statutory definition of abandonment

      does not require that a parent intended to abandon their child.

      {¶ 15} R.C. 2151.011(C) states:

      For the purposes of this chapter, a child shall be presumed abandoned

      when the parents of the child have failed to visit or maintain contact with the

      child for more than ninety days, regardless of whether the parents resume

      contact with the child after that period of ninety days.

      {¶ 16} The juvenile court found that Father’s last visitation or contact with O.R.

occurred on September 29, 2020. Although Father was incarcerated at the time the

magistrate issued her decision, the juvenile court stated that it was not considering

Father’s period of incarceration when making its finding that he had abandoned O.R.

Rather, the 90-day time period during which Father failed to visit or contact O.R. began

on September 29, 2020, and continued until January 4, 2021, before he was incarcerated

for 14 months in Case No. 2020-CR-290.

      {¶ 17} Father argues that the reason he did not visit or have contact with O.R. for

over 90 days was because Mother deprived him of his right to due process.               The
                                                                                        -8-


“fundamental requirement of [procedural] due process is the opportunity to be heard ‘at a

meaningful time and in a meaningful manner.’ ” Mathews v. Eldridge, 424 U.S. 319, 333,

96 S.Ct. 893, 47 L.Ed.2d 18 (1976), quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85

S.Ct. 1187, 14 L.Ed.2d 62 (1965). However, due process procedures are owed to an

individual by a governmental entity, not another individual. Accordingly, any action or

inaction by Mother could not have violated Father’s rights to due process.

       {¶ 18} In support of his claim that Mother committed fraud against him and the

juvenile court, Father cites to Barton v. Barton, 2d Dist. Greene No. 2015-CA-53, 2016-

Ohio-5264, which discusses the difference between fraud on the court and fraud on

another party. Barton, however, sets forth a test by which a party may prevail on Civ.R.

60(B) motion for relief from judgment. It is undisputed that Civ.R. 60(B) permits relief

from judgment for fraud, misrepresentation, and other unscrupulous conduct from an

adverse party. Nevertheless, “[i]t is well established that a Civ.R. 60(B) motion cannot

be used as a substitute for an appeal and that the doctrine of res judicata applies to such

a motion.” Id. at ¶ 14, quoting Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-

Ohio-4275, 21 N.E.3d 1040, ¶ 16. Civ.R. 60(B) “does not exist to allow a party to obtain

relief from his or her own choice to forgo an appeal from an adverse decision.” (Citation

omitted.) Id. at ¶ 15.

       {¶ 19} Furthermore, other than his bare allegations, Father presented no evidence

that Mother ever committed a fraud upon the juvenile court. Mother never presented any

evidence regarding the whereabouts of Father and/or his willingness to visit O.R. The

record establishes that any communications or miscommunications from Mother would

have been made directly to the parties’ CPS caseworker, Lawrence Dunleavy. Dunleavy
                                                                                       -9-


testified that during some conversations with Mother, she would state that that she was

calling on behalf of Father as well.      These communications, however, were not

substitutions for contacts or attempts to make contact by Father.

       {¶ 20} Dunleavy testified that he personally met with Father following a hearing in

this case, gave Father a business card, discussed a case plan with him, and set up a

visitation schedule for Father and O.R. The visitation schedule remained unchanged

throughout the pendency of the case, as did Dunleavy’s contact information. The record

established that Father understood he had a duty to independently contact Dunleavy

when he called to cancel visitation because he had gotten a job in Cincinnati, Ohio.

Father testified that he was able to directly communicate with Dunleavy to schedule his

weekly visitation with O.R. Simply put, the record establishes that Father understood

that he had a duty to contact his caseworker at CPS and that Mother did nothing to

interfere with Father in this regard.

       {¶ 21} Father also argues that CPS violated his due process rights by suspending

visitation with O.R. without giving him proper notice and an opportunity to be heard.

Father testified that he did not know until January 2, 2021, that Dunleavy had suspended

his visitation with O.R. Therefore, CPS’s suspension of Father’s visitation could not have

been the reason he failed to contact or visit O.R. for over 90 days since he was unaware

of the suspension until after 90 days had passed.        Here, we find that the record

establishes that Father’s failure to visit or contact his daughter for over 90 days was

attributable only to his own conduct.

       {¶ 22} Thus, we conclude that Father was not deprived of any due process rights,

and the juvenile court correctly found that Father had failed to adduce any credible
                                                                                       -10-


evidence to rebut the presumption that he abandoned O.R. when he ceased contacting

or visiting her for over 90 days between September 29, 2020, and January 4, 2021.

Rather, the record establishes that Father’s abandonment of O.R. was not attributable to

any lack of effort by Dunleavy, any fraud committed by Mother, or any alleged violation of

his due process rights. Therefore, the juvenile court did not err, plainly or otherwise,

when it found that Father had abandoned O.R.

      {¶ 23} Father’s first, second, and fifth assignments of error are overruled.

      {¶ 24} Because they are interrelated, Father’s third and fourth assignments of error

will be discussed together:

             THE TRIAL COURT ERRED WHEN IT PERMANENTLY REMOVED

      INFANT O.R. FROM THE CUSTODY OF HER FATHER AS THE FRAUD

      IN    THIS    CASE      PREVENTED       LEGITIMATE      LITIGATION      AND

      CONSEQUENTLY IT IS NOT IN THE BEST INTEREST OF THE CHILD

      FOR THE STATE TO TAKE PERMANENT CUSTODY.

             THE DECISION OF THE MAGISTRATE TO GRANT PERMANENT

      CUSTODY OF O.R. TO CPS WAS AGAINST THE MANIFEST WEIGHT

      OF THE EVIDENCE AND THE EVIDENCE WAS INSUFFICIENT.

      {¶ 25} Father argues that CPS presented insufficient evidence that awarding

custody of O.R. to CPS was in the child’s best interest. Father also argues that the

juvenile court’s decision in this regard was against the manifest weight of the evidence.

      {¶ 26} “In a proceeding for the termination of parental rights, all of the court's

findings must be supported by clear and convincing evidence.” In re M.S., 2d Dist. Clark

No. 2008-CA-70, 2009-Ohio-3123, ¶ 15, citing R.C. 2151.414(E). A reviewing court will
                                                                                            -11-


not overturn a court's grant of permanent custody to the State “ ‘if the record contains

competent, credible evidence by which the court could have formed a firm belief or

conviction that the essential statutory elements * * * have been established.’ ” In re R.L.,

2d Dist. Greene Nos. 2012-CA-32, 2012-CA-33, 2012-Ohio-6049, ¶ 17, quoting In re

A.U., 2d Dist. Montgomery No. 22287, 2008-Ohio-187, ¶ 9.

       {¶ 27} As this Court has noted:

              A children services agency that has been awarded temporary

       custody of a child may move for permanent custody. R.C. 2151.413(A).

       Before the court may award the agency permanent custody of a child, the

       court must conduct a hearing. R.C. 2151.414(A)(1).

              A trial court may not grant a permanent custody motion unless the

       court determines that (1) it is in the best interest of the child to grant the

       agency permanent custody, and (2) one of the conditions set forth in R.C.

       2151.414(B)(1)(a)-(d) exists.

In re J.E., 2d Dist. Clark No. 07-CA-68, 2008-Ohio-1308, ¶ 8-9.

       {¶ 28} R.C. 2151.414 provides that, in finding that “the permanent commitment is

in the best interest of the child,” a court must consider all relevant factors, including the

statutory factors listed in division (D) of the section: “(1) the interaction and

interrelationship of the child with the child's parents, relatives, foster parents and any other

person who may significantly affect the child; (2) the wishes of the child; (3) the custodial

history of the child * * *; (4) the child's need for a legally secure permanent placement and

whether that type of placement can be achieved without a grant of permanent custody to

the agency; and (5) whether any of the factors in R.C. 2151.414(E)(7) through (11) are
                                                                                        -12-


applicable.” In re S.J., 2d Dist. Montgomery No. 25550, 2013-Ohio-2935, ¶ 15.

      {¶ 29} The record establishes that the juvenile court properly considered the

interaction and interrelationship of O.R. with the child's parents, her half-brother, G.C.,

and her foster parents. Here, O.R. was removed from her parents’ custody when she

was only six months old. At the time of the permanent custody hearing, O.R. was over

one and a half years old and had not seen or had any contact with Father since she was

nine months old. Accordingly, the magistrate found that it was unlikely that O.R. would

even recognize Father. The magistrate also found that O.R. and her half-brother, G.C.,

were living together with a foster family that had plans to adopt both children within a

reasonable time. All parties also agreed that O.R. was too young and nonverbal to

express her wishes regarding her custody.

      {¶ 30} As previously stated, the juvenile court found that O.R. had been placed

into the interim custody of CPS on June 26, 2020, and the temporary custody of CPS on

September 1, 2020. CPS filed for permanent custody in April 2021, after determining

that a first extension of the temporary custody order, which was due to expire on June 26

2021, would not be justified under R.C. 2151.415(D). In light of the foregoing, it is clear

that O.R. required a legally secure placement and that such security could not be

achieved without a grant of permanent custody to CPS. In other words, the juvenile

court's finding that granting permanent custody to CPS was in O.R.’s best interest was

supported by clear and convincing evidence. Thus, the juvenile court did not err, plainly

or otherwise, when it granted permanent custody of O.R. to CPS.

      {¶ 31} Father’s third and fourth assignments of error are overruled.

      {¶ 32} All of Father's assignments of error having been overruled, the judgment of
                                                  -13-


the juvenile court is affirmed.

                                  .............



TUCKER, P.J. and LEWIS, J., concur.



Copies sent to:

Autumn H. White
Richard L. Kaplan
Kelly M. Schroeder
Edward A. Frizzell
CASA of Miami County
Hon. Scott Altenburger